DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, none of the prior art on record teaches, suggests or renders obvious, either alone or in combination, forming a dielectric barrier on and contacting the exposed portion of the dielectric blocking region on a side of the dielectric blocking region opposite the charge trap region, a material of the dielectric barrier being different from a material of the dielectric blocking region, the material of the dielectric barrier having a dielectric constant greater than that of aluminum oxide. Claims 2-8 are allowed because of their dependency to the allowed base claim 1.
With respect to claim 9, none of the prior art on record teaches, suggests or renders obvious, either alone or in combination, the dielectric barrier structured as a nanolaminate having at least three different material layers with the nanolaminate having a dielectric constant greater than that of aluminum oxide; forming a blocking dielectric region on and contacting the dielectric barrier, a material of the dielectric barrier being different from a material of the dielectric blocking region. Claims 10-20 are allowed because of their dependency to the allowed base claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596.  The examiner can normally be reached on Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818